DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang et al. (US Pub No. 2011/0036360), as evidenced by Cohen et al. (“Abnormal Bone Microarchitecture and Evidence of Osteoblast Dysfunction in Premenopausal Women with Idiopathic Osteoporosis”, 2011), in view of Dixon et al. (US Pub. No. 2005/0015002) and Jurvelin et al. (US Pub No. 2009/0143681).
With regards to claim 10, Lang et al. disclose a method of identifying osteoporosis comprising:
 measuring mineral density of trabecular bones under examination using a densitometer (paragraph [0035], “a method of evaluating bone diseases in a subject, the method comprising the steps of…(b) assessing bone mineral density in at least one anatomic region of said image; (c) assessing bone structure in said region; and (d) combining said assessments of bone mineral density and bone structure to evaluate bone disease…The evaluation can include, for example, diagnosing bone disease…”; paragraphs [0221]-[0222], [0234]-[0235] referring to measurement of bone mineral density and trabecular architecture for diagnosing osteoporosis; note that the imager that provides images (i.e. x-ray images) from which density is measured is viewed as the densitometer);
detecting whether there are cavities (i.e. loss of bone) in said bones (paragraph [0035], “a method of evaluating bone diseases in a subject, the method comprising the steps of…(b) assessing bone mineral density in at least one anatomic region of said image; (c) assessing bone structure in said region; and (d) combining said assessments of bone mineral density and bone structure to evaluate bone disease…The evaluation can include, for example, diagnosing bone disease…”; paragraphs [0012], [0015], referring to the bone structural information including trabecular thickness, trabecular spacing, two-dimensional or three-dimensional spaces between trabeculae, two-dimensional or three-dimensional architecture of the trabecular network; paragraph [0193], referring to “A loss of trabecular bone is predicted to be reflected by a decreased var f(x,y), and therefore the assessment of bone structure provides an indication of “loss” of bone, which would encompass a “cavity” of bone as bone cavities are regions of bone loss),
said detecting being performed using radiological absorptive osteometry ((i.e. x-ray absorptiometry) of trabecular bones under examination ((Abstract; paragraphs [0213], [0284]), and
diagnosing osteoporosis where a measured magnitude of said mineral density characterizes osteoporosis and said bone cavities are detected (paragraph [0035], “a method of evaluating bone diseases in a subject, the method comprising the steps of…(b) assessing bone mineral density in at least one anatomic region of said image; (c) assessing bone structure in said region; and (d) combining said assessments of bone mineral density and bone structure to evaluate bone disease…The evaluation can include, for example, diagnosing bone disease…”; paragraphs [0221]-[0222], [0234]-[0235] referring to measurement of bone mineral density and trabecular architecture for diagnosing osteoporosis).
As discussed above, Lang’s disclosure of detecting regions of bone loss, and therefore “cavities in said bone”, based on bone structural information including trabecular thickness, trabecular spacing, two-dimensional or three-dimensional spaces between trabeculae, two-dimensional or three-dimensional architecture of the trabecular network, etc., is viewed as meeting the limitation “detecting whether there are cavities in said bones”.  However, to the extent that there is any doubt that the bone structural information, such as trabecular spacing, spaces between trabeculae, etc., provides the detection of whether there are cavities (i.e. regions of bone loss) in said bones, Applicant’s attention is invited to the Cohen et al. reference, as extrinsic evidence of such bone structural information providing a detection of whether there are cavities (i.e. regions of bone loss) in said bones.  See MPEP 2131.01.  As depicted in Figure 1B of Cohen et al., microarchitectural deficits in the trabecular bone structure of IOP (i.e. idiopathic osteoporosis) and ILBMD subjects compared with healthy controls, such as “fewer and more widely spaced trabeculae…less homogenously distributed trabecular network”, clearly provides an indication of regions of bone loss (i.e. cavities in said bones) compared to healthy, control bone (Abstract; pg. 3097, “Microcomputed tomography”; pg. 3099, left column, first full paragraph; pg. 3104, left column, last paragraph-right column, first paragraph; Figure 1).
However, Lang et al. do not specifically disclose that the trabecular bones under examination are “placed in distilled water”.
Dixon et al. disclose a device employing X-ray absorptiometry, wherein a photon beam is directed at a body part immersed in a water bath to simulate a uniform soft-tissue thickness (paragraph [0059]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have radiological absorptive osteometry procedure of Lang et al. comprise of placing said bone under examination in water, as taught by Dixon et al., in order to simulate a uniform soft-tissue thickness (paragraph [0059]). 
However, the above combined references do not specifically disclose that the water is distilled water.
Jurvelin et al. disclose the use of distilled water in a water bath (paragraph [0047]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the water in the water bath of the above combined references be distilled water, as taught by Jurvelin et al., as distilled water is a known suitable type of water for a water bath (paragraph [0047]).  Furthermore, it would have been obvious to substitute the fluid (i.e. water) for the water bath of the above combined references with a fluid for a water bath comprising of distilled water, as the substitution of one known fluid for a water bath for another known fluid in the form of distilled water yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as distilled water is essentially water and there is no suggestion that distilled water would impede the functions associated with the use of the water bath in the above combined references. 

Response to Arguments
Applicant's arguments filed September 14, 2022 have been fully considered but they are not persuasive. 
With regards to claim 10, Applicant argues that since Lang is found by OOC to provide a complete method of identifying osteoporosis, then this leaves no room or reasons for any additional search by OOC for the method.  Specifically, the shortage of Lange as not disclosing that the trabecular bones under examination are placed in distilled water cannot, in Applicant’s opinion, serve as motivation for OOC to search more.  Applicant asserts that any additional search seems unmotivated for OOC.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the references is found in Dixon and Jurvelin.  Examiner respectfully refers Applicant to the above rejection which sets froth explicit motivations for further modifying Lang in view of Dixon and Jurvelin.  Examiner further emphasizes that it is not a question as to whether there was an explicit reason in Lang such that there was a need to search further; rather, the obviousness rejection is made as there is a teaching, suggestion or motivation found in the references (i.e. Dixon and Jurvelin) to combine/modify the teachings of the prior art to produce the claimed invention.
With regards to Dixon, Applicant argues that the soft tissue correction motivation is of no relevance to the present invention and lies outside thereof.  Specifically, Applicant asserts that the feature of soft tissue correction is not claimed by Applicants and introducing this issue into examination of the present application looks unfounded, wherein obviousness cannot be proved and established by actions of OOC whose motives are irrelevant to a claimed invention.
Applicant agrees that soft tissue correction is not claimed by Applicant.  However, it is noted that simulating a uniform soft-tissue thickness is solely cited in the action to provide the motivation as to why it would have been obvious to one of ordinary to further modify Lang in view of the teachings of Dixon.  Specifically, as was previously set forth in the previous actions (see for example, pg. 8 of the last Final rejection), Lang et al. does disclose a need to provide soft tissue correction, wherein in paragraphs [0214]-[0219], Lang et al. sets forth the use of a calibration phantom for said correction.  However, Lang et al. is not limited to solely using a calibration phantom for said correction, and, as set forth previously and copied above, Dixon et al. discloses a technique for providing soft tissue correction wherein the body part is immersed in a water bath to simulate a uniform soft-tissue thickness.  Therefore, there does appear to be sufficient motivation as to why Lang would be considered for further modification via Dixon: Modifying Lang in view of Dixon’s teachings would have been obvious as Lang does set forth a need for soft tissue correction and Dixon teaches an effective alternative technique for providing soft tissue correction by placing the bone under examination in water in order to simulate a UNIFORM soft-tissue thickness. Examiner emphasizes that Lang is not limited to solely use a calibration phantom for said correction and therefore OOS, in view of the teachings of Dixon of simulating a UNIFORM soft tissue thickness by placing the bone under examination in water, would recognize that there is motivation to modify Lang in view of Dixon as placing bones in water provides a UNIFORM soft tissue thickness, thereby providing a known alternative technique for correcting VARIATIONS in soft tissue thickness, as desired by Lang (i.e. being able to simulate a UNIFORM soft tissue thickness would correct for VARIATIONS in soft tissue thickness). Note that this also addresses Applicant’s question as to why under these circumstances OOS would find motivation as to add Dixon to Lang.  
With regards to Jurvelin, Applicant notes that the statement provided in the rejection of “there is no suggestion that distilled water would impede the functions associated with the use of the water bath in the above combined references…” establishes that the only predictable result is that it has not become worse with the replacement, “with nothing that would show that is has become better”.
However, Examiner notes that the exemplary rationale of simple substitution of one known element for another to obtain predictable results does not require that the substation/replacement of one known element provides a “better” result.  Rather, it requires (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components with other components (i.e. Lang in view of Dixon provided a method which included the step of placement of trabecular bone under examination in water (i.e. water bath)), which differed from the claimed device in that the water is not specifically “distilled water”, (2) a finding that the substituted components and their functions were known in the art (i.e. Jurvelin provides the teaching that a water bath can comprise of distilled water) and (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (i.e. there is no suggestion that distilled water would impede the functions associated with the use of the water bath in the above combined references, which OOC would recognize provides sufficient reasoning that the substitution of distilled water for the water in the water bath of Lang in view of Dixon would yield predictable results).  
If it is a question as to whether or not distilled water would provide unpredictable results, Examiner notes Applicant should further consider that it is  known that the use of distilled water in place of another form of water would predictably not negatively affect the results of a bone examination.  See, for example, Ohtomo et al. (US Patent No. 5,509,420), which sets forth that a conventional apparatus has employed a bath containing water,  “preferably distilled water…”, for bone examination (column 1, lines 41-49), thus providing further evidence that distilled water would not impede the functions associated with the use of the water bath in the above combined references.   
Applicant further argues that using distilled water from Jurvelin for trabecular bones is teaching away from Jurvelin as Jurvelin teaches that it is PBS, rather than distilled water, that is used for trabecular bones. 
However, Examiner notes that Jurvelin is not relied upon for teaching the step of placing trabecular bones under examination in water (specifically distilled water).  Rather, Jurvelin is solely relied upon for teaching that the water in a water bath is specifically “distilled water”.  Examiner emphasizes that the combination of Lang and Dixon teaches placing trabecular bones under examination in water (i.e. water bath), wherein Jurvelin is solely relied upon for teaching that the water in the water bath can be distilled water.  Examiner notes that, as stated in MPEP 2123, II., “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…”.  Since Jurvelin does not criticize, discredit or otherwise discourage the use of distilled water in a water bath for the examination of bones, Jurevelin is not considered to constitute a teaching away from the use of distilled water for trabecular bones.  Furthermore, Applicant should take note that the use of distilled water in a water bath for the examination of bones is known (see for example, Ohtomo et al. as discussed above and cited below as pertinent art).
The claims therefore remain rejected under the previously applied prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ohtomo et al. (US Patent No. 5,509,420) discloses that a conventional apparatus has employed a bath containing water,  “preferably distilled water…”, for bone examination (column 1, lines 41-49).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793